                                                                               1''^;
                                                                •   rjrh':'X-T COUK I
                                                                        ,V;V.r-.,-.AH UIV.
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GE0RGI^5 MA.R IU PH 3: Uk
                              SAVANNAH DIVISION

                                                               L^ ^ ^
UNITED STATES OF AMERICA


         V.                                          CR418-232


ADRIAN BURLOIU


                   PRELIMINARY ORDER OF FORFEITURE


      WHEREAS, on October 3, 2018, a federal gi-and jury sitting in the Southern

District of Georgia returned a four-count Indictment against Defendant Adrian

Burloiu (hereinafter, the "Defendant") charging him with violating, 18 U.S.C. §
1029(a)(1)(Count One - Fraudulent Use of Counterfeit Access Device), 18 U.S.C. §
1029(a)(3) (Count Two-Possession of Fifteen or More Unauthorized Access Devices),
18 U.S.C. § 1029(a)(5) (Count Three - Fraudulent Use of Access Devices) and 18
U.S.C. § 1028A (Count Four - Aggravated Identity Theft);

      WHEREAS, the indictment sought forfeiture pursuant to 18 U.S.C. §§
982(a)(2)(B) and 1029(c)(1)(C), any property constituting, or derived from, proceeds
obtained, directly or indirectly, as the result of the charged offense(s);

       WHEREAS, on December 4, 2018, pursuant to a written plea agreement, the
Defendant agreed to plead guilty to count two of the Indictment, which charged a
violation of 18 U.S.C. § 1029(a)(3);

       WHEREAS,pursuant to the plea agreement, Defendant agreed to forfeit to the
United States all rights, title and interest in, electronic skimming devices, HP Model
